Citation Nr: 0012985	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-10 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Entitlement to an increased (compensable) disability 
evaluation for a fracture of the third metacarpal of the left 
(non-dominant) hand.     


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1991 to September 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.

The Board initially notes that, although having requested a 
hearing before a member of the Travel Board, the veteran 
failed to appear for the Travel Board Hearing scheduled for 
April 10, 2000.  Notice of the hearing was mailed to the 
veteran's address of record in March 2000.  The record 
reveals that the veteran failed to appear for the hearing 
without filing a request for postponement of the hearing.  
Accordingly, pursuant to 38 C.F.R. § 20.704(d) (1999), the 
veteran's case will be processed as though the request for 
hearing has been withdrawn. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent medical evidence of record of a 
nexus or link between the veteran's currently diagnosed right 
shoulder disorder and his period of active service.

3.  There is no competent medical evidence of record 
establishing that the veteran has a current disability as a 
result of his deviated nasal septum.  

4.  The veteran's disability resulting from the fracture of 
the third metacarpal of the left hand is currently manifested 
by slight swelling with no degree of ankylosis or any degree 
of limitation of motion.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a right shoulder injury is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a deviated nasal septum is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

3.  The criteria for a compensable rating for disability 
resulting from the fracture of the third metacarpal on the 
left hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5226 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for a right shoulder injury and a deviated nasal septum.  
Specifically, he contends that he injured his right shoulder 
in service when he slipped and fell.  With regard to his 
claim of entitlement to service connection for a deviated 
nasal septum, the veteran contends that this preexisting 
condition was aggravated by his period of active service.  He 
also alleges that he is entitled to a compensable disability 
evaluation for a fracture of the third metacarpal on his left 
(non-dominant) hand.  

Entitlement to service connection for residuals of a right 
shoulder injury and a deviated nasal septum.

The preliminary question before the Board is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In the 
absence of evidence of well-grounded claims, there is no duty 
to assist the veteran in developing the facts pertinent to 
his claims, and his claims must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is one 
which, under case law, lay observation is considered 
competent to demonstrate its existence.  If the chronicity 
provision is not applicable, a claim still may be well 
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

With regard to claims of aggravation of pre-existing 
conditions, a veteran who served during a period of war or 
who had peacetime service after December 31, 1946, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance.  According to 38 C.F.R. § 3.304(b) 
(1999), the term "noted" denotes only such conditions that 
are recorded in examination reports.  The history of pre-
service existence of conditions reported at the time of the 
examination does not constitute a notation of such 
conditions, but will be considered together with all the 
other material evidence in questions as to inception.  See 38 
C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245-47 
(1994).

A pre-existing disease will be presumed to have been 
aggravated by military service when there has been an 
increase in the disability during service beyond its natural 
progress.  38 C.F.R. § 3.306(a).  This presumption can only 
be rebutted by clear and unmistakable evidence that the 
increase in severity was due to the natural progression of 
the disease. In the absence of such evidence, service 
connection may be granted.  38 U.S.C.A. § 1153 (West 1991), 
38 C.F.R. § 3.306(b) (1999).  

In this case, service medical records show that the veteran 
was seen twice in September 1996 for complaints of right arm, 
shoulder and neck pain after sustaining a fall.  The veteran 
was not shown to have any obvious deformities and he was 
diagnosed with strained muscles.  Several weeks after the 
initial injury, the veteran returned with continued 
complaints of right shoulder pain.  It was noted that the 
veteran's right shoulder was sore to the touch.  During a 
July 1997 discharge examination, the veteran reported that he 
was in "poor health."  He indicated that he continued to 
have right shoulder pains and that he had difficulty throwing 
with his right arm due to his shoulder problem. 

With regard to the veteran's claim for service connection for 
aggravation of a deviated nasal septum, the veteran's June 
1990 enlistment examination does not reflect that a deviated 
nasal septum was noted at the time of his entry into service.  
In August 1995, the veteran was shown to have sustained a 
trauma to the head, but it was not indicated that the veteran 
had a deviated nasal septum.  A September 1995 record 
reflects that the veteran complained that his left nasal 
passage was blocked.  He reported a childhood history of nose 
trauma and stated that he first noticed nasal symptoms before 
enlistment.  He indicated that his symptoms had worsened 
during service.  He was diagnosed with a lesion of the left 
nostril.  In December 1995, the veteran was seen for a 
symptomatic septal deviation.  

In January 1996, the veteran underwent a nasal septoplasty 
and excision of a left nasal vestibule lesion after 
complaining of left-sided nasal obstruction, unrelieved for 
many years.  It was indicated that the veteran had a vague 
history of nasal trauma years ago and he complained of 
recurrent left-sided bleeding of the nose.  Physical 
examination revealed a significant left-sided nasal septum 
deviation and a skin lesion in the left nasal vestibule.  The 
veteran's July 1997 discharge examination report notes 
January 1996 septoplasty, but no other statements were made 
regarding the veteran's deviated septum.

Post-service medical records show that the veteran was 
afforded a comprehensive VA examination in November 1997.  At 
that time, the veteran reported that his right shoulder was 
somewhat stiff and sore as a result of the in-service fall 
that he sustained in 1996.  He indicated that he had pain in 
his right shoulder when pitching while playing baseball.  The 
veteran also reported that he had a history of a deviated 
nasal septum that was corrected through surgery.  The VA 
examiner diagnosed the veteran with muscle strain of the 
right shoulder resolved and deviated nasal septum, resolved.  

The veteran was afforded a second VA examination in August 
1998.  At that time, the veteran presented with complaints of 
intermittent and variable right shoulder pain.  He stated 
that he has difficulty moving his arm above his head and that 
he is unable to throw a softball.  Physical examination of 
the right shoulder showed full painless range of motion with 
pain on maximum abduction and flexion.  The veteran was 
diagnosed with general joint laxity, chronic bilateral ankle 
sprains with probable varus laxity, bilateral shoulder 
sprains with possible impingement and status post left third 
metatarsal fracture, healed.  The physician indicated that 
the veteran's bilateral shoulder and bilateral ankle injuries 
have reduced his functional capacity.  Residuals of the 
repair of the veteran's deviated nasal septum were not 
discussed. 

During an August 1998 hearing held at the RO, the veteran 
testified that he had not followed up on treatment for his 
right shoulder since 1996.  He stated that his right shoulder 
disorder primarily hinders his ability to throw a softball 
and he has difficulty raising his arm over his head.  The 
veteran testified that he sought treatment from Louis M. 
Nardella, M.D. for his right shoulder and Dr. Nardella 
advised him that he was unable to find any problem with the 
veteran's right shoulder.  The veteran indicated that Dr. 
Nardella thought the veteran's shoulder was still strained 
and weak from overuse after his injury and that sufficient 
time had not passed for the veteran's shoulder to heal 
properly.  A review of the claims file shows that the medical 
records submitted from Dr. Nardella address the veteran's 
left shoulder disability, not his right shoulder disability.  

With regard to his claim for service connection for a 
deviated nasal septum, the veteran testified that he 
sustained a trauma to his nose during service while playing 
basketball.  When he sought treatment for the injury, he was 
found to have a deviated nasal septum and polyps.  The 
veteran testified that he currently suffers from allergy and 
breathing problems as a result of the surgery performed in 
service.  He also indicated that his nose is weak as a result 
of the surgery.  

Based on a review of the aforementioned evidence, the Board 
concludes that the veteran has not submitted well-grounded 
claims for service connection.  The evidence clearly shows 
that the veteran incurred a right shoulder injury during 
service in 1996 and the Board acknowledges that the veteran 
is competent to state that he continues to have right 
shoulder symptomatology.  Further, the most recent evidence 
of record dated August 1998 seems to indicate that the 
veteran has a current diagnosis of a right shoulder sprain.  
However, even given this continuity of symptomatology, the 
veteran has not submitted any competent medical evidence 
relating the veteran's current right shoulder disorder to the 
right shoulder disorder shown during service Savage, 10 Vet. 
App. at 495-98 (1997).  The veteran's assertions alone are 
insufficient to establish a nexus between his current 
disability and his period of active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Inasmuch as there is no competent evidence of record of a 
nexus between the veteran's current right shoulder disorder 
and his period of active service, the veteran's claim for 
service connection for a right shoulder disorder must be 
denied as not well grounded under 38 U.S.C.A. § 5107(a).

Likewise, with regard to the veteran's claim of entitlement 
to service connection for a deviated nasal septum, the 
veteran has not submitted evidence of a well-grounded claim.  
The evidence shows that the veteran underwent septoplasty 
during service to repair his deviated nasal septum, and the 
most recent medical evidence of record shows that any 
symptomatology associated with his deviated nasal septum has 
resolved.  As such, the veteran has not submitted competent 
medical evidence to establish that he has a current 
disability.    

As the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for a right shoulder disorder and a deviated nasal 
septum, VA is under no duty to assist him in developing the 
facts pertinent to that claim.  See Epps, 126 F.3d at 1468.  
Further, the Board is unaware of the existence of any 
relevant evidence, which if obtained, would serve to well 
ground the veteran's claims for secondary service connection.  
Should the veteran obtain such evidence, he may request the 
RO to again consider his claims for service connection.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per 
curiam).

Entitlement to an increased (compensable) disability 
evaluation for a fracture of the third metacarpal of the left 
(non-dominant) hand.

The veteran also claims that he is entitled to a compensable 
evaluation for his disability resulting from the fracture of 
the third metacarpal of the left (non-dominant) hand.  
Historically, by rating decision dated March 1998, the RO 
granted the veteran service connection and a noncompensable 
disability evaluation with an effective date of October 1, 
1997.  As a disability may require re-evaluation in 
accordance with changes in a veteran's condition, it is 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  However, this is an original claim placed 
in appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in March 1998.  
Accordingly, the veteran's claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), and VA has a 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See Fenderson v. West, 12 Vet. App. 
119, 127 (1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various VA examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed for the equitable disposition of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  In every instance where the schedule 
does not provide for a noncompensable evaluation for a 
diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

In the present case, the RO evaluated the fracture of the 
third metacarpal of the veteran's left (non-dominant) hand as 
being noncompensable pursuant to 38 C.F.R. § 4.71a Diagnostic 
Code 5226 (1999).  In rating residuals of a traumatic injury 
to the middle finger on the left hand, Diagnostic Code 5226 
provides that a 10 percent rating will be assigned for 
ankylosis of the middle finger, either favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (1999).  
The regulatory note at the beginning of the section for 
evaluating ankylosis of fingers states that "(2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) with 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable."  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (1999).  Painful, unstable, or maligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is also required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

In this case, service medical records show that in April 1997 
the veteran fractured the third finger on his left hand while 
playing basketball.  It was indicated that he had slightly 
decreased range of motion secondary to pain.  X-rays revealed 
a fracture of the third metacarpal on his left hand, and his 
finger was splinted.  In early May 1997, the veteran was 
shown to have mild swelling.  The veteran continued to have 
some stiffness in his finger, but was described as having 
minimal pain on palpation and excellent range of motion by 
mid May 1997.  The veteran was seen several times for 
rehabilitation of the third finger on his left hand in late 
May.  It was noted that he tolerated the therapy well and 
that he had some improvement and no edema.  It was indicated 
that he had some problems with forceful gripping with his 
left hand. 

A November 1997 VA examination report shows that the veteran 
reported vague uncharacterized cramps in his hands, the right 
greater than left.  He indicated that his fingers were 
somewhat stiff but that he did not have any swelling.  
Physical examination revealed no abnormalities on 
confrontation of the hands and wrists.  The examiner gave no 
diagnosis with regard to the veteran's left hand. 

The veteran underwent a second VA examination in August 1998.  
The veteran reported that he had experienced discomfort and 
stiffness in his left hand since his 1997 injury.  He also 
advised the examiner that he is a professional musician and 
that as a result of his injury, he had been unable to play 
the guitar regularly.  He further indicated that his hand 
symptomatology interfered with his job as an electronic 
technician.  Physical examination revealed minor swelling 
dorsally at the third metatarsal bone.  The veteran was shown 
to have full, painless motion at all metacarpophalangeal 
joints, proximal interphalangeal joints and distal 
interphalangeal joints.  The VA examiner diagnosed the 
veteran with generalized joint laxity and status post left 
third metatarsal fracture, healed.  

During his August 1998 hearing at the RO, the veteran 
testified that he is "double jointed," and that since his 
1997 injury, he has had decreased range of motion of his left 
hand.  The veteran also indicated that he currently has a lot 
of pain in his left hand and that the decreased agility of 
his left hand has interfered with his career as a 
professional musician.  He also testified that in addition to 
working as a musician, he works as an electrical technician.  
He stated that the injury to his left hand makes it difficult 
for him to control the movement of his left hand while 
working in this capacity.

While the veteran has reported residuals of the fracture of 
the third metatarsal on his left hand, examination has 
revealed no edema, only minor swelling, no acute heat, 
effusion or other physical findings indicative of severe 
residuals.  Furthermore, the pertinent evidence of record 
shows that the veteran has full, painless motion of all 
metacarpophalangeal joints, proximal interphalangeal joints 
and distal interphalangeal joints.  Moreover, the veteran has 
been diagnosed with status post left third metatarsal 
fracture, described as "healed."  Thus, from a functional 
standpoint, it appears that the veteran has a functional left 
middle finger, and the objective evidence does not show that 
the veteran's disability hinders his manual dexterity to any 
material degree.  As such, the Board concludes that the 
veteran is not entitled to a compensable evaluation for 
disability associated with the fracture of the third 
metatarsal of the left hand under DC 5226.  The Board also 
finds that an increased evaluation is not warranted on the 
basis of functional loss due to pain, or on the basis of 
weakened movement, excess fatigability, or pain on movement.  
38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 204-
05.

The Board has also considered whether the veteran is entitled 
to an extraschedular evaluation in this matter.  In this 
case, the evidence does not suggest that the veteran's 
disability produces such an exceptional or unusual disability 
picture as to render impractical the applicability of the 
regular schedular standard, thereby warranting the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  Specifically, the Board notes that the veteran has 
offered limited statements in this regard.  However, the 
veteran has not submitted evidence from employers or from a 
physician indicating that he has lost an inordinate amount of 
time from work as a result of his service connected 
disability or that it markedly affects his ability to perform 
his job duties.  As noted above, the objective evidence has 
not established that this disability hinders the veteran's 
manual dexterity to any material degree.  Consequently, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Under the applicable diagnostic criteria which the Board must 
consider, the preponderance of the evidence is against 
entitlement to a compensable disability evaluation at this 
time.  It follows that the reasonable doubt provisions of 38 
U.S.C.A. § 5107(b) do not otherwise permit a favorable 
resolution of this portion of this veteran's appeal.  The 
veteran may always advance a new claim for a compensable 
evaluation should the severity of the disability increase in 
the future. 


ORDER

1.  Evidence of a well-grounded claim not having been 
submitted, service connection for residuals of a right 
shoulder injury is denied.

2.  Evidence of a well-grounded claim not having been 
submitted, service connection for a deviated nasal septum is 
denied.  

3.  Entitlement to a compensable disability evaluation for a 
fracture of the third metacarpal on the left (non-dominant) 
hand is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

